Case 2:17-cv-00021-JPJ-PMS Document 51 Filed 09/30/20 Page 1 of 1 Pageid#: 375




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 RED RIVER COAL COMPANY, INC.,                   )
                                                 )
                   Plaintiff,                    )      Case No. 2:17CV00021
                                                 )
 v.                                              )             ORDER
                                                 )
 THE SIERRA CLUB, ET AL.,                        )      By: James P. Jones
                                                 )      United States District Judge
                   Defendants.                   )


       The companion case to this action, Southern Appalachian Mountain Stewards,

 et al., v. Red River Coal Company, Inc., 2:17CV00028, is pending on appeal, Case

 No. 19-2194 (4th Cir. Docketed Oct. 29, 2019) and no proceedings are required in

 this action at this time. For administrative purposes only, the Clerk shall close this

 case without prejudice. It may be reopened upon the application of any party.

       It is so ORDERED.



                                               ENTER: September 30, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge
